Citation Nr: 1207826	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-32 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to May 1979.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims.  The Veteran was notified of the denials in a letter from the RO also dated February 2009.

In December 2011, the Veteran at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, additional development is necessary prior to final adjudication of the issues on appeal.

In this case, the Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure in service.  Specifically, he has asserted that he was exposed to aircraft noise during his military service in the United States and Germany and to mortar and small arms fire during his Vietnam service.  See, e.g., the December 2011 Board hearing transcript.  He describes diminished hearing and tinnitus since service.

Service records show that the Veteran served as a petroleum storage specialist and petroleum supply specialist during his military service.  Notably, duty with the military airlift command (MAC) was documented during the Veteran's Vietnam service from October 1971 to August 1972.  A letter from the Department of the Army dated June 2009 documented enemy attacks on the MAC.

Accordingly, service records as well as the Department of Army letter corroborate the Veteran's contentions of in-service acoustic trauma through exposure to aircraft noise, mortar attacks, and small arms fire.  The Board, therefore, concedes noise exposure.  Thus, the question remains as to whether the Veteran has a current hearing loss disability and tinnitus that are associated with his now conceded in-service acoustic trauma.

In this regard, the Board notes that service treatment records (STRs) show that the Veteran was treated for a "1 1/2 inch deep laceration to [cartilage of] the right ear."  See the STR dated July 1975.  Neither hearing loss, nor tinnitus was noted at that time.  The Board observes that, in a May 2010 rating action, the RO granted service connection for a right ear laceration with a scar.

The Veteran submitted a letter from Dr. W.D.P. in support of his appeal.  In this February 2008 letter, Dr. W.D.P. noted that the Veteran's "case history was positive for long-standing tinnitus and hearing losses thought to be due to intense noise exposure associated with his military service."  Dr. W.D.P. further explained that the Veteran's right ear "was completely severed by a helicopter rotor blade and later reattached surgically."  Dr. W.D.P. acknowledged the Veteran's exposure to combat noise and noted that "[i]t is more likely than not that a significant portion of these losses was due to intense noise exposure associated with his military service.  These losses are in excess of that expected due to the aging process alone."  Notably, however, Dr. W.D.P.'s description of the in-service laceration to the Veteran's right ear is inconsistent with the record, as the evidence does not show that the ear was completely severed and surgically reattached.  Additionally, Dr. W.D.P. failed to discuss the nearly thirty year gap between the Veteran's May 1979 military discharge and his February 2008 diagnoses of hearing loss and tinnitus.

Further, in a November 2008 VA audiology consultation report, the Veteran is noted as having "problems hearing and constant tinnitus."  He reported that "both [had been] present for many years now."  The Veteran further stated "that, while at Fort Dix, he was involved in an accident in which his right ear was torn off by a helicopter blade.  It was reattached, but he has noticed the 'constant sizzling sound since that time.'"  The Veteran also confirmed "noise exposures including military, recreational, and occupational types."

In January 2009, the Veteran was afforded a VA audiology examination.  The examiner initially found that, "[a]fter appropriate corrections for difference in calibrations there were NO significant shifts found in the left ear.  The right ear did show a 10 decibel average shift, but as no further audiometric tests were available within a reasonable period of time following exit from active duty, I cannot tell if this was a permanent or temporary shift in thresholds.  The first evidence of hearing loss found is from testing done within the VA clinics and a private source from 2008 (nearly 30 years after discharge)."  The VA examiner diagnosed the Veteran with "mild sloping to moderate sensorineural hearing loss from 500 to 4000 hertz."  The examiner also indicated that "[t]innitus reported to be present today is at least as likely as not to be a secondary symptom to the hearing loss found on the exam."

In support of these conclusions, the January 2009 VA audiological examiner explained that "(1).  [t]he left ear showed NO shift in thresholds per audiometric examinations found within his service medical record once corrections were made for differences in calibration standards; (2).  The IOM study showed no scientific evidence on which to base the idea of late onset of noise related hearing loss many years following exposures."  As to the right ear, the examiner explained:  "(1). While a shift in the right ear was noted, unilateral hearing loss is NOT typical of a noise related etiology unless a specific acoustic trauma can be identified, nor were the frequencies involved typical of noise related etiology; (2). With no evidence of hearing exam or results within a reasonable period of time after service I have no way of identifying if the very minor shift seen was temporary or indeed permanent.  Thus, as to the right ear I cannot determine the etiology of the hearing loss without resorting to mere speculation."

The Veteran was afforded a second VA examination in December 2009 in order to address the right ear laceration.  The examiner diagnosed the Veteran with hearing loss, tinnitus, and injury to right ear.  He stated that he agreed with the January 2009 VA audiological examination that the Veteran's "hearing loss in both ears is not related to military service.  His tinnitus is related to his hearing loss.  The injury suffered to the right ear was a laceration which was closed primarily at the time of injury.  This laceration does not contribute to the hearing loss or tinnitus."

Crucially, the Board notes that the January 2009 and December 2009 VA examiners did not discuss the February 2008 letter from Dr. W.D.P., the conceded in-service noise exposure, or the Veteran's contentions of continuity of symptomatology described in multiple statements as well as in his December 2011 Board hearing testimony.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Here, the Board finds that a new VA examination is necessary to determine whether the Veteran's current hearing loss and tinnitus are related to service.  On examination, the examiner should address the Veteran's conceded in-service noise exposure and his competent report of continued symptomatology as described above.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary studies, including audiological testing, should be performed.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss and tinnitus diagnosed on examination had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service, to include his conceded acoustic trauma/noise exposure.  In rendering this opinion, the examiner should address the Veteran's competent assertions of continued hearing problems and ringing in his ears since service.  In addition, the examiner should reconcile his/her opinion with the February 2008 opinion provided by Dr. W.D.L.  

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

